PER CURIAM.
Carlos Rivera Pacheco appeals his judgments of conviction for offenses occurring on July 24, 1994; November 8, 1995; November 5, 1995; and December 29, 1995. All of the sentences were imposed under the 1995 sentencing guidelines. Three of the four above dates fall within the window period of October 1, 1995, and May 24, 1997, set out in Heggs v. State, 759 So.2d 620 (Fla.2000). We remand this case to the trial court to reconsider the sentences, See Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000).
PARKER, A.C.J., BLUE and GREEN, JJ"Concur'